Title: To George Washington from John Hazelwood, 21 June 1792
From: Hazelwood, John
To: Washington, George



Phila. June 21st 1792

Sir in the Year 1776 By order of your Excellency I fitted four fire ships In the City of New York, for which I never had Any Compensation. as I was sent by your self to Poughkepsie to fitt a Boom & Chain to be put a Cross the North River &c., it being too late when I returnd to Apply as our Army were retreating from Long Island & there being so much to Attend to That I thought it improper.
I now wish to have it settled as Congress have takein Off their limitation Acts but as it will be necessary to have some proof I hope your Excellency will give me a line certifying that I fitted them which favour shall ever be Acknowledged by your most Obt & Very Humbl. Sevt

John Hazelwood

